                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 18-cr-04889-LAB

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Jacqueline Garcia-Gonzalez,


                                      Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:

      8:1324(a)(l)(A)(ii), (v)(II) and (a)(l)(B)(i) - Transportation of Certain Aliens for
      Financial Gain and Aiding and Abetting (Felony)



                                                                                      '
 Dated:   12/4/2018
                                                    H n. William V. Gallo
                                DEC     4 2018      U· ited States Magistrate Judge
